Citation Nr: 0113105	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ovarian cyst with endometrial sinus tumor of the ovary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1978 to June 
1981.  Service connection is in effect only for an inclusion 
cyst excision on the neck.

The current appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Francisco, California.  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an ovarian 
cyst and ovarian cancer.

The RO, having relocated to Oakland, California, affirmed its 
previous denial in November 1994.

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the claim recharacterized as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for ovarian cyst with 
endometrial sinus tumor of the ovary to the RO for further 
development and adjudicative action.

In March 3000 the RO determined that new and material 
evidence had been submitted to reopen the claims 
recharacterized as service connection for corpus luteum cyst 
and endometrial sinus tumor of the ovary, but denied 
entitlement to service connection therefor.

The appellant relocated and jurisdiction of her claims for VA 
compensation benefits has been assumed by the RO in Portland, 
Oregon.


In October 2000 the RO in Portland, Oregon determined that 
the previous February 25, 1982 and July 16, 1985 rating 
decisions wherein entitlement to service connection for 
ovarian cyst and endodermal sinus tumor of the ovaries did 
not constitute clear and unmistakable error.  A notice of 
disagreement with the foregoing determination has not been 
filed, and it is not considered part of the current appellate 
review.

The RO also affirmed the denial of entitlement to service 
connection for right corpus luteum cyst residuals and 
endodermal sinus tumor of the ovary.

The case has been returned to the Board for further appellate 
review.

The Board notes that in accordance with the United States 
Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), it is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  
Accordingly, even though the RO has already determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for the 
disabilities at issue, the Board has therefore appropriately 
characterized the issue on appeal as reported on the title 
page.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the Board remand there has been a significant change in 
other pertinent law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  


In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In addition, as for the nature of the actual issue in this 
case: a review of the voluminous claims files reflects that 
the veteran and her representative have throughout claimed 
that her basic gynecological problems started in service, 
that they progressed and exacerbated in various ways 
including requiring surgical procedures, and led to 
malignancies, and the surgical procedures in turn caused 
adhesions which in turn required additional abdominal 
surgery; and in essence, that all of this disability picture 
is intimately interrelated.  The Board finds that the 
expressed claims of service connection essentially for any 
gynecological and/or oncological disorders present are 
inextricably intertwined with the prepared and certified 
issues on appeal.

A substantial quantity of medical documentation has in fact 
been associated with the claims file.  The veteran has 
undoubtedly been afforded the benefit of comprehensive 
examinations.  However, what is critically lacking in the 
appellant's case is/are competent medical opinion(s) 
addressing the nature, extent of severity, and etiology of 
the various gynecological disorders diagnosed, as was 
requested in the Board's January 1998 remand.  

The Court has held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, under the VCAA, the appellant is entitled to the 
benefit of competent medical opinion.  Also, the appellant 
will have the opportunity to enhance the record by submission 
of additional accumulated evidence on remand of the case to 
the RO for further needed development and adjudicatory 
actions.

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to her claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of her 
gynecological symptomatology, including 
pathological studies particularly from 
the period from 1981-1984 as well as 
since 1985.  She may want to clarify 
whether pertinent records may be 
available under names other than those 
shown in the file, and in this, she may 
want to review the records now in the 
file.


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

If possible, and with the veteran's 
permission, the RO should contact the 
physicians at Stanford [particularly 
Editha Olivia-Orino, M.D., in Redding, 
CA, a gynecological oncologist], who 
treated the veteran in the mid-1980's for 
any opinions they may have formed, in 
writing at the time or even with the 
benefit of hindsight at present, based on 
a review of the records, as to the 
duration and etiology of the veteran's 
gynecological and oncological problems at 
that time, as well as before and since.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already receive should be 
associated with the claims file including 
pathology specimens.  In this regard, it 
must be noted that the veteran has had a 
number of names, and that records should 
be obtained under all pertinent 
designations.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should submit the appellant's 
claims file, and separate copies of this 
remand to a board composed of a VA 
specialist in obstetrics/gynecology (ob-
gyn) and a specialist in oncology who 
have not previously examined or treated 
the appellant, including on a fee basis 
if necessary, prior and pursuant to 
conduction of the medical review, for a 
medical opinion(s) as to the nature, 
extent of severity, and etiology of any 
gynecological and/or oncological 
disorders which may be present.

The medical specialists must annotate the 
medical review report(s) that the claims 
file was in fact made available for 
review in conjunction with the medical 
review.

The medical specialist must address the 
following medical issues:




(a)  What is the nature, diagnosis, and 
etiology of the veteran's gynecological 
and/or oncological disorders in and since 
service?  What are the relationships, if 
any, and/or impact or influence between 
inservice symptoms and findings, and 
subsequent carcinoma and gynecological 
findings?

(b)  How long had the germ cell carcinoma 
found in the 1980's been present, by what 
can this be determined, and to what is it 
related, if anything, prior to its being 
symptomatic?

(c)  What is the relationship between the 
1985 cancer and subsequent carcinoma(s), 
gynecological disabilities, including any 
which may be present since June 2000, and 
additional secondary problems such as the 
adhesions, etc.?

(d) Is it at least as likely as not that 
any current gynecological and/or 
oncological disorder(s) since service 
is/are related to anything of service 
origin or developed in or as a result 
thereof?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.


4.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the claim on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

